                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CHARLES W. RENTSCHLER,                              )
                                                    )
                Petitioner,                         )
                                                    )          No. 4:19-CV-3316-HEA
        v.                                          )
                                                    )
DAN REDINGTON,                                      )
                                                    )
                Respondent.                         )

                           OPINION, MEMORANDUM AND ORDER

        This matter is before the Court on petitioner’s petition under 28 U.S.C. § 2241 for writ of

habeas corpus. For the following reasons, the Court will transfer this case to the United States

District Court for the Western District of Missouri.

        Petitioner has filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Petitioner states that he is challenging the execution of his sentences in two state court cases arising

out of Jackson County, Missouri, which is located in the Western District of Missouri, and a federal

sentence entered in the United States District Court for the Western District of Missouri.1

Petitioner identifies his present place of confinement as the Northeast Correctional Center, which

is located within this federal judicial district.

        Where an application for a writ of habeas corpus is made by a person in custody
        under the judgment and sentence of a State court of a State which contains two or
        more Federal judicial districts, the application may be filed in the district court for
        the district wherein such person is in custody or in the district court for the district
        within which the State court was held which convicted and sentenced him and each
        of such district courts shall have concurrent jurisdiction to entertain the application.


1
 Petitioner has filed at least three habeas corpus filings in the United States District Court for the
Western District of Missouri. See, e.g., Rentschler v. United States, No. 4:13-CV-1150-DGK
(W.D. Mo. filed Nov. 15, 2013); Rentschler v. Lombardi, et al., No. 4:11-CV-213-HFS (W.D.
Mo. filed Feb. 24, 2011); Rentschler v. Dean, et al., 4:09-CV-394-HFS (W.D. Mo. filed May 21,
2009).
       The district court for the district wherein such an application is filed in the exercise
       of its discretion and in furtherance of justice may transfer the application to the
       other district court for hearing and determination.

28 U.S.C. § 2241(d).

       The judgments and sentences petitioner is challenging arose in a State court that is within

the Western District of Missouri. Therefore, this Court will exercise its discretion to transfer the

instant petition to the Western District of Missouri in furtherance of justice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall transfer this case to the United

States District Court for the Western District of Missouri.

       Dated this 8th day of January, 2020.




                                                         HENRY EDWARD AUTREY
                                                       UNITED STATES DISTRICT JUDGE




                                                 -2-
